MEMORANDUM ***  Maxcrest Ltd. alleges that the government issued and reissued a summons in bad faith, because only on reissue was it given notice and opportunity to complain that the summons was issued in bad faith. Bad faith exists where a summons is issued without a legitimate or proper purpose, to abuse a court’s process, to harass a taxpayer, to improperly use the requested information, or otherwise to go fishing. United States v. Clarke, — U.S. —, 134 S.Ct. 2361, 2367, 189 L.Ed.2d 330 (2014); United States v. Powell, 379 U.S. 48, 57-58, 85 S.Ct. 248, 13 L.Ed.2d 112 (1964); United States v. Jose, 131 F.3d 1325, 1328 (9th Cir. 1997); Liberty Fin. Servs. v. United States, 778 F.2d 1390, 1392-93 (9th Cir. 1985). The government reissued the summons so that Maxcrest could have its opportunity to complain. Finally armed with that opportunity, Maxcrest now fails to allege even a single improper purpose behind either summons. The district court’s order is thus AFFIRMED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.